Citation Nr: 1233547	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-26 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for lupus anticoagulant syndrome.

2.  Entitlement to service connection for residuals of pulmonary embolism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998 and from January 1999 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claims on appeal.

In the Veteran's VA Form 9, Appeal to the Board, he requested a hearing before the Board.  See id., received September 2008.  In July 2012, the RO contacted the Veteran to see if he still wanted a hearing before the Board.  The Veteran responded that he no longer wanted a hearing.  See VA Form 21-0820, Report of General Information.  Thus, the Board finds there is no hearing request pending at this time.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to provide the Veteran with a VA examination, to include obtaining a medical opinion as to the possible etiology of the lupus anticoagulant syndrome and the pulmonary embolism.

The evidence shows that the Veteran was admitted to a VA facility in April 2007.  The admission record shows that he had developed left-sided chest pressure that morning and was brought to the emergency room.  A work-up done revealed an embolism in the left lung.  After the hospitalization, the Veteran was diagnosed with lupus anticoagulant syndrome.  He contends that he was told he had had this for some time before manifesting itself with the pulmonary embolism.  He notes that he had a skin rash in service, which is a symptom of lupus anticoagulant syndrome.  The Board finds that this is sufficient to implicate the need to obtain a medical examination. 

The record indicates the Veteran receives treatment from VA.  The most recent records are dated in January 2011.  Thus, the records from January 2011 should be obtained.

As an aside, in May 2009, VA attempted to obtain records from both the Department of the Navy at the Naval Medical Center in Portsmouth, Virginia, and the Branch Medical Clinic in Virginia Beach, Virginia.  VA received responses from both facilities, where they indicated there were no records pertaining to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of any non-VA medical providers from whom he has received treatment for lupus anticoagulant syndrome or pulmonary embolism.  After securing the necessary authorizations for release of this information, the AMC should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records dating from January 2011.

3.  Schedule the Veteran a VA examination with the appropriate medical professional.  The claims file must be provided to the examiner.  The examiner is informed of the following facts:

* The purpose of the examination is to determine the possible onset of lupus anticoagulant syndrome, which was diagnosed in approximately May 2007, following a pulmonary embolism that occurred in April 2007.  The examiner is asked to conduct whatever testing is necessary to assist with this determination and to obtain a detailed history, including the Veteran's family medical history. 

* The Veteran served in the Army from November 1995 to November 1998 and in the Navy from January 1999 to November 2005.  

* The service treatment records are in Volume 1 of the claims file.  The relevant records are in three white envelopes and have been placed in chronological order based on the dates shown on the outside of the envelope.

* The Veteran was hospitalized at a VA facility in April 2007 and diagnosed with a pulmonary embolism.  These records are in Volume 2 of the claims file and are tabbed in yellow.  Not every record is tabbed.

* In May 2007, the Veteran was diagnosed with lupus anticoagulant syndrome.

* The Veteran claims that he was told he had had this syndrome for quite some time and that he felt it had its onset in service.

Following review of the claims file, to include the service treatment records, the Board asks that you answer the following questions:

(i) Is it at least as likely as not (50 percent probability or higher) that the Veteran developed lupus anticoagulant syndrome during service from November 1995 to November 2005?  In this regard, the Veteran asserts that he had a rash in service that was a manifestation of the syndrome.  Please state upon what facts in the claims file and medical principles you base the opinion.

(ii) If the answer to (i) is positive, what symptoms does the Veteran have that are associated with lupus anticoagulant syndrome?

(iii) If the answer to (i) is positive, is it at least as likely as not (50 percent probability or higher) that the Veteran had a pulmonary embolism as a result of the lupus anticoagulant syndrome?  Please state upon what facts in the claims file and medical principles you base the opinion.

(iv) If the answer to (iii) is negative, is it as least as likely as not (50 percent probability or higher) that the pulmonary embolism is due to service.  
(v) What are the residual symptoms the Veteran experiences from the pulmonary embolism?  

(vi) The Veteran is service connected for sleep apnea (which requires the use of a CPAP machine), anxiety disorder, recurrent follicular cysts and hidradentitis supprative of the abdomen and buttocks, residual scar on the elbow, and residual scar from a removal of a pilonidal cyst.  Is it at least as likely as not (50 percent probability or higher) that lupus anticoagulant syndrome and residuals of a pulmonary embolism are due to the service-connected disabilities?  Please state upon what facts in the claims file and medical principles you base the opinion.

(vii) Is it at least as likely as not (50 percent probability or higher) that lupus anticoagulant syndrome and residuals of a pulmonary embolism are aggravated (i.e., worsened beyond the natural progression) by the service-connected disabilities?

(viii) If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's lupus anticoagulant syndrome and residuals of a pulmonary embolism found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities.  Please state upon what facts in the claims file and medical principles you base the opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that each is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claims for entitlement to service connection for lupus anticoagulant syndrome and residuals of a pulmonary embolism.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

